        Case 2:20-cv-01113-GJP Document 75-10 Filed 06/04/20 Page 1 of 1




                                 CERTIFICATE OF SERVICE
       I, Richard Limburg, attorney for third-party, Independence Blue Cross, LLC, do hereby

certify that a true and correct copy of the foregoing document was electronically filed with the

Court on the date listed below and that a copy of the foregoing document was served on all

parties of record via the Court’s electronic filing system.




                                                      /s/ Richard Limburg
                                                      Richard Limburg

Dated: June 4, 2020




Error! Unknown document property name.
